In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00216-CR
                          ____________________

                  AARON EDWARD DOWDEN, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________        ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 10-08872
________________________________________________________        _____________

                         MEMORANDUM OPINION

      In this appeal, Aaron Edward Dowden’s court-appointed counsel filed a

brief contending no arguable grounds can be advanced to support reversing

Dowden’s felony conviction of driving while intoxicated. Based on our review of

the record, we agree with Dowden’s counsel that no arguable issues exist that

would support a decision to reverse the judgment being appealed. See Anders v.

California, 386 U.S. 738 (1967).



                                      1
      After pleading guilty, Dowden was found guilty of driving while

intoxicated, a third-degree felony, sentenced to three years in prison, and assessed

a $500 fine. See Tex. Penal Code Ann. §§ 49.04(a), 49.09(b)(2) (West Supp.

2014). 1 However, the trial court suspended Dowden’s sentence and placed him on

probation for three years. Approximately two years later, the State filed a motion

asking the trial court to revoke its decision placing Dowden on probation. During

the hearing on the State’s motion, Dowden pled “true” to violating several of the

terms of the order governing his probation. Based on its findings that Dowden

violated the order that governed the terms of his probation, the trial court revoked

its order of probation, and assessed a sentence requiring that Dowden be

imprisoned for three years, noting the credits to which he was entitled for the time

that he had already served.

      On appeal, Dowden’s counsel filed a brief presenting counsel’s professional

evaluation of the record; in the brief, Dowden’s counsel concludes that Dowden’s

appeal is frivolous. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978). We granted an extension of time to allow Dowden to file

a pro se brief. Dowden has not filed a response.



      1
     We cite to the current version of the statutes because the subsequent
amendments do not affect the outcome of this appeal.
                                         2
      After reviewing the appellate record and the Anders brief filed by Dowden’s

counsel, we agree with counsel’s conclusion that any appeal would be frivolous.

Therefore, we need not order the appointment of new counsel to re-brief Dowden’s

appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Because no arguable issues support Dowden’s appeal, we affirm the trial court’s

judgment. 2

      AFFIRMED.

                                           ________________________________
                                                     HOLLIS HORTON
                                                         Justice




Submitted on January 5, 2015
Opinion Delivered March 25, 2015
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




      2
        Dowden may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                       3